               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:18-CR-3161

vs.
                                                            ORDER
MATTHEW RAYMOND
SCHROEDER,

                   Defendant.


      This matter is before the Court on a letter from the defendant (filing 62)
that the Court has filed as a motion asking the Court to modify the conditions
of his supervised release. For the reasons stated in the Court's previous order
(filing 61), that motion will be denied. Judicial relief—if any is to be had—must
be found in the U.S. District Court where the defendant is incarcerated. See
Garza v. Davis, 596 F.3d 1198, 1204 (10th Cir. 2010); see also 28 U.S.C. § 2241.


      IT IS ORDERED that the defendant's motion to modify the
      conditions of his supervised release (filing 62) is denied.


      Dated this 30th day of March, 2020.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
